DETAILED ACTION
	This Office Action is in response to the amendment filed 11/02/2021.  Claims 1-4 and 6-21 are acknowledged as pending in this application with claim 21 being new.  The Double Patenting and 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn as having been overcome by the Terminal Disclaimer and amendment, respectively.  The rejection of claim 5 under 35 U.S.C. 103 is withdrawn as moot in view of cancellation of the claim.  The remaining rejections under 35 U.S.C. 102 and 103 are maintained.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the T-shaped openings (claim 1) having an upper part and a lower body, the lower body being more narrow than the upper part (claim 21). must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9-11, 13-14, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groh (EP0502266).
	Regarding claim 1, Groh teaches a playground (Fig. 1) comprising a plurality of pillars (1) having a circular cross sectional area, a series of playground elements including floor panels (19) and side panels (18), and a series of brackets (2) for attachment of the playground elements to the pillars, wherein all the brackets in the series of brackets comprise an element coupling portion (4, 9, 10, 15, 37) configured to be fastened to a playground element and a pillar coupling portion (3) configured to be fastened to a side portion of a pillar, the pillar coupling portion comprising a contact face curved to lie against the side portion of the pillar (see Fig. 2) and a boring (8) for receiving a fastening member to be inserted a distance into the pillar, the boring being oriented in a direction approximately perpendicular to the curved contact face such that the bracket when fastened to the pillar is attached by the fastening member inserted from the bracket and into the pillar in a radial direction of the pillar, wherein the series of brackets comprises brackets with element coupling portions configured to be fastened to each of the playground elements in the series of playground elements, wherein all the brackets in the series of brackets comprise substantially identical pillar coupling portions such that all the brackets are 


    PNG
    media_image1.png
    371
    383
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    580
    499
    media_image2.png
    Greyscale


	Regarding claim 6, Groh teaches the pillars are made of metal (see line 197 in attached translation).
Regarding claim 9, Groh teaches the fastening member is inserted a distance into the pillar, the distance being smaller than the diameter of the pillar (see Fig. 2).
Regarding claim 10, Groh teaches all the brackets of the series of brackets (the series of brackets shown in Fig. 8) when attached to a pillar have an angular width of less than 90 degrees as measured from the center of the pillar and in a plane perpendicular to the center axis of the pillar (see Fig. 8).

Regarding claim 13, Groh teaches the series of brackets comprises a side panel bracket with an element coupling portion configured to be fastened to a face of a side panel, and wherein the element coupling portion is oriented such that when the side panel is fastened to a pillar by the bracket, then the face of the side panel extends in a radial direction of the pillar (see Fig. 2).
Regarding claim 14, Groh teaches the series of brackets comprises a bar bracket with an element coupling portion configured to be fastened to an end of a cylindrical bar, and wherein the element coupling portion is oriented such that when the bar is fastened to a pillar by the bracket, then the bar extends in a radial direction of the pillar (see Fig. 5 and 7).
Regarding claim 19, Groh teaches the boring in the bracket and the fastening members are arranged such that faces on the nut provide together with corresponding faces in the boring for the bolt and nut connection to be self-tightening when the bolt is tightened from the outside (see Fig. 2).
Regarding claim 21, Groh teaches each of the T-shaped openings comprises an upper part (21, see annotated figures above) and a lower body (bore 16, see annotated figures above), the lower body being more narrow than the upper part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh (EP0502266) as applied to claim 1 above, and further in view of Pizmoney (US 2009/0131184).
Groh fails to teach a cover detachably mounted to a bracket.  Pizmoney teaches a playground system comprising covers (17) for covering connections between two elements, the covers shaped to extend between elements and detachably mounted to cover any protruding parts of the connection and/or cover a gap between the elements (see Fig. 1 and [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Groh by providing the brackets with a cover, as taught by Pizmoney, in order to protect the connections from damage and prevent injury to the user.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh (EP0502266) as applied to claim 1 above, and further in view of Hamblin (US 2008/0051257).
Regarding claim 7, Groh fails to specifically disclose the pillars are made of a composite material. Hamblin teaches a playground system with elements made from composite materials [0082]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the playground system taught by Groh by providing the pillars as composite, as taught by Hamblin in order to provide, a strong, lightweight system. Such a modification involves the mere substitution of one well-known material with another to yield predictable results and therefore fails to distinguish the invention over the prior art.
Regarding claim 12, Groh fails to teach a chain. Hamblin teaches a playground system with a chain [0020] as part of a swing. It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the playground system taught by Groh by providing the swing seat and chain taught by Hamblin in order to provide additional entertainment and exercise options to the user.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh (EP0502266) as applied to claim 1 above, and further in view of Schaefer (EP1398515).
Regarding claim 8, Groh fails to teach one or more of the brackets of the series of brackets comprises two pillar coupling portions arranged on the bracket such that the bracket is attached to the pillar by two fastening members inserted into the pillar at different heights and in two different radial directions.  Schaefer teaches a playgrounds system with brackets having multiple pillar coupling portions such that the bracket is attached to the pillar by two fastening members inserted into the pillar at different heights and in two different radial directions (see Figs. 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the playground system taught by Groh by providing the brackets with multiple connections to the pillar, as taught by Schaefer, in order to provide a more securely mounted connection.
Regarding claim 16, Groh fails to teach a plurality of pillars of a second circular cross sectional area and a second series of brackets.  Schaefer teaches pillars having different cross sectional areas (2, 2a, 2b), and multiple series of brackets for connecting with the pillars (Figs 3, 5, 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the playground system taught by Groh by providing multiple series of pillars and brackets of different sizes in order to accommodate different types of playground equipment.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh (EP0502266) in view of Pizmoney (US 2009/0131184).
Groh teaches a method of assembling a playground comprising a plurality of pillars (1) of a circular cross sectional area, a series of playground elements including floor panels (19) and side panels (18), and a series of brackets (2) for attachment of the playground elements to the pillars, wherein all 
Groh fails to teach mounting a detachable cover to the selected bracket.  Pizmoney teaches a playground system comprising mounting detachable covers (17) to connections (see Fig. 1 and [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Groh by providing the brackets with a cover, as taught by Pizmoney, in order to protect the connections from damage and prevent injury to the user.

Allowable Subject Matter
Claims 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. Applicant alleges that Groh fails to teach T-shaped openings in the hollow pillars.  Applicant states that interior space 21 is not an opening through which fastening members are inserted into the hollow pillars, but rather that connection element is inserted through bore 16.  Groh’s fastening members include the bolts, washers, and nuts, as shown in Fig. 2.  A portion of the bolt is located within bore 16, and another portion of the bolt, as well as the washer and nut, are located within interior space 21.  Interior space 21 is therefore considered to be part of the opening.  It is further noted that bore 17 has a further T-shaped opening (see translation paragraphs [0019] and [0023].  The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784